MORRIS, Judge.
Teresa L. Stevens and Tiffany S. Stevens appeal a nonfinal order in circuit court case number 2010-CA-007825 directing them to respond to a counterclaim. We affirm that order without comment. The Stevenses also appeal a nonfinal order in circuit court case number 2010-CA-022015 directing them to file an answer.1 However, circuit court case number 2010-CA-022015 had already been voluntarily dismissed by the appellees, Mayra Esco-bar-Trinidad and Jorge Soto-Lopez, at the time the circuit court entered the order. The circuit court thus lacked in personam jurisdiction over the Stevenses in that ease. See Biggers v. Town of Davie, 674 So.2d 938, 939 (Fla. 4th DCA 1996). Accordingly, the order in circuit court case number 2010-CA-022015 directing the Stevenses to file an answer is reversed.
Affirmed in part and reversed in part.
KELLY and VILLANTI, JJ., Concur.

. The two orders on appeal effectively determine the jurisdiction over the Stevenses. Thus we have jurisdiction pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(i).